Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
This Office Action is in response to the amendment submitted on 01/11/22. Claims 21-24 are currently pending in the application, with claims 1-20 and 25 having being cancelled.  Accordingly, claims 21-24 are being examined on the merits herein.  

Receipt of the aforementioned amended claims is acknowledged and has been entered.  
Terminal Disclaimer

	       The terminal disclaimer filed on 01/11/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. patent application 10,689,324 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

		In light of applicant’s amendment which now recites administration of compound 3h as opposed to Fenfluramine and given that applicant has also amended co-pending applications 17/293,755; 17/253,545; 16/611,610; 16/871,748; and 16/870,128, the ODP rejections over the aforementioned co-pending applications are now moot.  

Applicant’s argument with respect to the 112(b) rejection over claims 1, 6, 9, and 21-23 has been fully considered.  While applicant cancelled claims 1, 6, and 9, the examiner maintains that claim 22 still lack antecedent basis as the recitation “the pharmaceutical composition” is not recited in claim 21. Since applicant has yet to amend said claim, the examiner maintains that a lack of antecedent basis remains on claim 22.  

Given that applicant has cancelled claim 9, the 112(b) rejection is now moot.  Consequently, the 112(b) rejection of claim 9 is hereby withdrawn.    

Applicant’s argument with respect to the 112(a) rejection over claims 1, 6, 9, and 21-25 has been fully considered.  Applicant argues that since the Office pointed out that the specification was enabling for treating Dravet syndrome using certain compounds, the claims have been amended to recite treatment of Dravet with the specific compound of claim 24. Such arguments are however not found persuasive as the Examiner contends that the Examiner explicitly recited on the record that applicant was enabled for treating Dravet Syndrome by administering Fenfluramine.  While applicant has now narrowed the scope of the invention to recite treatment of Dravet syndrome patients, applicant is also reciting that said treatment takes place by administering compound 3h.  Nowhere in the specification has applicant demonstrated that compound 3h or PAL # 

For the foregoing reasons, the rejections of record were indeed proper.  The ODP rejection over U.S. patent 10,689,324 and the 112(b) rejection of claim 9 are hereby withdrawn.   However, in view of applicant’s amendment, the following modified 112(b) and 112 (a) Final rejections are being made.  

Claim Rejections - 35 USC § 112 (Lack of Antecedent Basis)
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 22-23 are rejected under 35 U.S.C. 112(a), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.


Claim Rejections - 35 USC § 112
Notice of AIA  Status
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 21-24 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for treating Dravet Syndrome with fenfluramine or FA, does not reasonably provide enablement for treating Dravet syndrome comprising administering the compound of claim 24 or compound 3h or PAL# 820.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.

	The instant claims are drawn to a method for treating a patient diagnosed with Dravet syndrome, comprising administering to the patient diagnosed with Dravet syndrome an effective dose of a therapeutic agent of the structure delineated in claim 24, wherein the therapeutic agent is active at the 5-HT2C receptor.  The instant 

[In re Sichert, 196 USPQ 209 (CCPA 1977)]

To be enabling, the specification of the patent must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993). Explaining what is meant by “undue experimentation,” the Federal Circuit has stated:  

The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which the experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention. PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).1 

The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation. Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:
	1) the quantity of experimentation necessary,
	2) the amount of direction or guidance provided,
	3) the presence or absence of working examples,
	4) the nature of the invention,
	5) the state of the prior art,
	6) the relative skill of those in the art,
	7) the predictability of the art, and
	8) the breadth of the claims.

In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970). Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:
 	1.	The nature of the invention, state and predictability of the art, and relative 
skill level
	The invention relates to a method for treating a patient diagnosed with Dravet syndrome, comprising administering to the patient diagnosed with Dravet syndrome an effective dose of a therapeutic agent of the structure delineated in claim 24, wherein the therapeutic agent is active at the 5-HT2C receptor. The relative skill of those in the art is high, that of an MD or PHD. That factor is outweighed, however, by the unpredictable nature of the art. As illustrative of the state of the art, the examiner cites the fact that applicant failed to provide data demonstrating treatment of Dravet syndrome by administering the compound of claim 24.   While applicant demonstrated treatment of Dravet syndrome with Fenfluramine or FA, nowhere in the specification did applicant demonstrate actual treatment of Dravet syndrome or for that matter treatment of any form of refractory epilepsy with said compound. Nowhere in the specification has applicant demonstrated that compound 3h or PAL # 820 behaves similarly to Fenfluramine or is able to bind the same receptor as fenfluramine; i.e. 5HT1A, 5HT1B, β-2 adrenergic receptor, the Muscarinic M1 receptor, the Nav 1.5 sodium channel subunit, and the Sigma-1 receptor.  In fact, applicant failed to correlate which receptor activity is linked to epilepsy, particularly to the drug-induced refractory epilepsy, Dravet syndrome.  Given that compound 3h is not structurally similar to Fenfluramine, given 
		
	2.	The breadth of the claims

	The claims are thus very broad insofar as they recite the “treatment of Dravet syndrome comprising administering the compound delineated in claim 24.   While such “treatment” might theoretically be possible for treating Dravet syndrome with FA, as a practical matter it is nearly impossible to achieve a treatment for said disease by administering the compound of claim 24 which possesses divergent etiology from FA. 

3.	The amount of direction or guidance provided and the presence or absence of working examples
	
	The specification provides no direction or guidance for treating Dravet syndrome by administering the therapeutic agent delineated in claim 24. No reasonably specific guidance is provided concerning useful therapeutic protocols for treating Dravet syndrome by reducing seizures utilizing the aforementioned compound. No reasonably 

	4.	The quantity of experimentation necessary

Because of the known unpredictability of the art, and in the absence of experimental evidence, no one skilled in the art would accept the assertion that the instantly claimed therapeutic agent of claim 24 could be predictably used for the treatment of Dravet syndrome as inferred by the claims and contemplated by the specification.  Accordingly, the instant claims do not comply with the enablement requirement of §112, since to practice the invention claimed in the patent a person of ordinary skill in the art would have to engage in undue experimentation, with no assurance of success.

Conclusion
No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samira Jean-Louis whose telephone number is 571-270-3503.  The examiner can normally be reached on 7:30-6 PM EST M-Th.

If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
01/26/2022



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1  As pointed out by the court in In re Angstadt, 537 F.2d 498 at 504 (CCPA 1976), the key word is “undue”, not “experimentation”.